Order entered January 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01209-CV

                          E.F. JOHNSON COMPANY, Appellant

                                             V.

 INFINITY GLOBAL TECHNOLOGY F/K/A INFINITY GEAR AND TECHNOLOGY,
                       LLC, ET AL., Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-11-14303-D

                                         ORDER
       We GRANT appellant/cross-appellee and appellee/cross-appellant’s January 14, 2015,

second joint motion to extend time to file briefs and ORDER the briefs be filed no later than

January 23, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE